Truly, J.,
delivered the opinion of the court.
The demurrer to the declaration admitted all the relevant facts well pleaded therein. Therefore, for the purposes of this decision, the following are to be accepted as true: That appellant was a novice in the use of machinery; that the appliances furnished for her use were defective, and that her vice principal knew of this condition; that Hartzell, her vice principal, occupied, as to her, the attitude of master; that he was an expert in all the different departments of the work, including the machinery, and that she relied upon his superior knowledge, and his assurance that the missing fender was not needed; that she was properly engaged in the work of the master, cleaning one of the appliances, a task which, in itself, was not dangerous, as the machinery at the time was not in operation, when Hart-zell, who was the master present, without notice or warning, started the machinery, and she was seriously and permanently injured; that the negligence and gross carelessness of the representative of the master there present, and the defective condition of the appliances furnished by the master, were the proximate cause of injury inflicted on her. The declaration states a cause of action, which, if sustained by proof, would entitle the appellant to recover, and the demurrer should have been overruled.

Reversed and remanded.